           Case 2:17-cv-00676-TLN-AC Document 16 Filed 06/12/19 Page 1 of 3

      KAZEROUNI LAW GROUP, APC                       HYDE & SWIGART
 1    Abbas Kazerounian, Esq. (249203)               Joshua B. Swigart, Esq. (225557)
      ak@kazlg.com                                   josh@westcoastlitigation.com
 2
      Matthew M. Loker, Esq. (279939)                2221 Camino Del Rio South, Suite 101
 3    ml@kazlg.com                                   San Diego, CA 92108
 4
      245 Fischer Avenue, Unit D1                    Telephone: (619) 233-7770
      Costa Mesa, CA 92626                           Facsimile: (619) 297-1022
 5    Telephone: (800) 400-6808
 6
      Facsimile: (800) 520-5523

 7    LAW OFFICE OF CLARK OVRUCHESKY
      Clark Ovruchesky, Esq. (301844)
 8    co@colawcalifornia.com
 9    750 B. Street, Suite 3300
      San Diego, California 92101
10    Telephone: (619) 356-8960
11    Facsimile: (619) 330-7610

12 Attorneys for Plaintiff,
13 Kellie Gadomski
14
15                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA
16
     KELLIE GADOMSKI,                            Case No.: 17-cv-676 TLN (AC)
17 INDIVIDUALLY AND ON
     BEHALF OF ALL OTHERS
18 SIMILARLY SITUATED,                           STIPULATION TO DISMISS
                                                 ACTION WITHOUT PREJUDICE
19
                                                 PURSUANT TO FED. R. CIV. P.
                   Plaintiff,
20                                               41(A)
                           v.
21
                                                 HONORABLE TROY L. NUNLEY
22 C B MERCHANT SERVICES
   D/B/A CREDIT BUREAU OF
23 SAN JOAQUIN COUNTY,
24
                       Defendant.
25
26
     ///
27
     ///
28
     Case No.: 17-cv-676 TLN (AC)                    Gadomski, et al. v. C B Merchant Services
      STIPULATION TO DISMISS ACTION WITHOUT PREJUDICE PURSUANT TO FED. R. CIV. P. 41(A)
          Case 2:17-cv-00676-TLN-AC Document 16 Filed 06/12/19 Page 2 of 3

           Plaintiff    KELLIE   GADOMSKI         (“Plaintiff”)   and      Defendant   CB
 1
     MERCHANT SERVICES D/B/A CREDIT BUREAU OF SAN JOAQUIN
 2
     COUNTY (“Defendant”), by and through their undersigned counsel, respectfully
 3
     submit this Stipulation for Dismissal pursuant to Rule 41(a) of the Federal Rule of
 4
     Civil Procedure.
 5
           Plaintiff and Defendant hereby jointly move to dismiss this Action
 6
     WITHOUT PREJUDICE with each party to bear its own costs and attorneys’ fees.
 7
 8
     Date: June 3, 2019                                 KAZEROUNI LAW GROUP, APC

 9
10
                                                              By: /s Matthew M. Loker
                                                              MATTHEW M. LOKER, ESQ.
11                                                            ATTORNEY FOR PLAINTIFF
12
13                                                                      CARLSON MESSER

14                                                         By: /s/ June D. Coleman___
                                                               JUNE D. COLEMAN, ESQ.
15                                                          ATTORNEY FOR DEFENDANT
16
17                        SIGNATURE CERTIFICATION
18         Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative
19 Policies and Procedures Manual, I hereby certify that the content of this document
20 is acceptable to Defendant’s respective legal counsels and that I have obtained their
21 authorizations to affix their electronic signatures to this document.
22
23 Date: June 3, 2019                                   KAZEROUNI LAW GROUP, APC
24
                                                             By: /s Matthew M. Loker _
25                                                            MATTHEW M. LOKER, ESQ.
26                                                            ATTORNEY FOR PLAINTIFF
27
28
        Case No.: 17-cv-676 TLN (AC)       1 of 2      Gadomski v. C B Merchant Services
     JOINT STIPULATION TO DISMISS ACTION WITHOUT PREJUDICE PURSUANT TO FED. R. CIV. P.
                                           41(A)
         Case 2:17-cv-00676-TLN-AC Document 16 Filed 06/12/19 Page 3 of 3


 1                           CERTIFICATE OF SERVICE
 2        A copy of the foregoing Joint Stipulation to Dismiss Action without
 3 Prejudice Pursuant to Fed. R. Civ. P. 41(a) has been filed this 12th day of June
 4 2019, through the Court’s electronic filing system.      All parties may access the
 5 foregoing via the Court’s electronic filing system.
 6
 7                                                        ___/s/ Matthew M. Loker___
 8                                                                   Matthew M. Loker
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

27
28
        Case No.: 17-cv-676 TLN (AC)       2 of 2      Gadomski v. C B Merchant Services
     JOINT STIPULATION TO DISMISS ACTION WITHOUT PREJUDICE PURSUANT TO FED. R. CIV. P.
                                           41(A)
